Citation Nr: 1803416	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for an upper teeth disability resulting from dental surgery performed at a VA facility.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from October 1973 to February 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2016, the Board remanded the claim for additional development.  At this time, the Board also referred a claim of entitlement to direct service connection for an upper teeth disability. Again, this issue has yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).

FINDINGS OF FACT

1.  In February 1995, the Veteran had multiple upper teeth extracted at a VA medical facility and was under postoperative VA care until August 1995. 

2.  The Veteran did not incur additional disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or as the result of an event not reasonably foreseeable.

CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C. § 1151 for teeth extraction are not met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361, 4.150 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The record reflects that the RO provided the Veteran with the requisite notice in July 2010, prior to the initial rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C. § 5103A  and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  

The Veteran had not been afforded an examination and medical opinion for his claim.  December 2016 Compensation and Pension Examination Inquiry reflects that an examination was requested for the claim. The inquiry noted the Veteran's correct current address and phone number of record.  Although a copy of the notice is not contained in the Veteran's virtual file, the Board notes that absence of copies of the VAMC examination scheduling letters in the claims file does not preclude application of the presumption that the Veteran received proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.

VA enjoys a "presumption of regularity" that "supports official acts of public officers" and "allows courts to presume that what appears regular is regular."  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001); see Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004); Wise v. Shinseki, 26 Vet. App. 517, 525 (2014).  The presumption of regularity extends to VA's ministerial acts of mailing decisional and notice documents to claimants.  See, e.g., Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (applying the presumption of regularity to the RO's mailing of a rating decision); Crain v. Principi, 17 Vet. App. 182, 186 (2003) (RO's mailing of a Statement of the Case); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (RO's mailing of an application for dependency and indemnity compensation (DIC)); Davis v. Brown, 7 Vet. App. 298, 300 (1994) (Board's mailing of a copy of its decision). 

For the following reasons, that presumption of regularity has not been rebutted in this case.  The December 2016 Compensation and Pension Examination Inquiry reflects that the Oral and Dental examination was cancelled because the Veteran refused the examination.  In a September 2017 supplemental statement of the case (SSOC), the AOJ indicated that the Veteran had failed to appear for the examination and had not asserted good cause for doing so.  It requested that he contact the office if he was able to report for a VA examination.  In response, the representative submitted a waiver of AOJ consideration and requested that the Board consider the evidence of record and proceed with the adjudication of his appeal.  Additionally, on the September 2017 VA Form 646 Statement of Accredited Representative in Appealed Case, the representative requested adjudication based upon the evidence of record.  There has been no allegation of nonreceipt of the notice, and even such assertion of nonreceipt alone does not constitute clear evidence to rebut the presumption of regularity.  See Miley v. Principi, 15 Vet. App. 97 (2001).  When a veteran fails to report for an examination in an original claim, the claim shall be decided based upon the evidence of record.  38 C.F.R. § 3.655(b) (2017).  

With respect to the August 2016 Board remand, the RO obtained Hines VA Medical Center (VAMC) treatment records from 1999 to 2009 and Veteran was offered an opportunity to attend a VA examination.  The Board finds there has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

For the above stated reasons, the Board finds that VA's duties to notify and assist have been satisfied.

II.  Analysis 

In pertinent part, 38 U.S.C. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.  

Thus, under the applicable law, VA fault or an event not reasonably foreseeable would be required for this claim to be granted, if the evidence were to establish additional disability which was caused by hospital care, or by medical or surgical treatment, rendered by the Department of Veterans Affairs.  In determining whether a Veteran has additional disability, VA compares his condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his condition after such care or treatment.  38 C.F.R. § 3.361(b).

VA has limited recognition of dental disability for compensation purposes.  Only certain types of dental and oral conditions that are listed under 38 C.F.R. § 4.150 (2017), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla, are recognized as a compensable dental disability. Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Code 9913; see Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2017).

It should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 607 F.3d. 802 (Fed. Cir. 2010).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Although the Veteran's reports frequently references inadequate dental care in during active service, he also contends that Dr. P. at the Hines VAMC provided negligent dental treatment by extracting multiple teeth instead of simply replacing his dental bridge.  See December 2010 Notice of Disagreement (NOD).  He was referred to Dr. P at Hines VAMC when his bridge fell out.  Dr. P extracted his teeth instead of replacing the dental bridge and did not offer a dental plan of treatment.      

In this regard, October 1994 VA treatment records showed that the Veteran sought treatment for right cheek swelling.  Gross caries were noted, apparently for teeth numbered 2, 28, 29 and 31 with tenderness.  These teeth were extracted.  November 1994 and January 1995 dental clinic notes numerous additional teeth with caries or filings.  February 1995 dental records showed that approximately 11 upper teeth were extracted.  A post-operative note showed that the maxilla sutures were removed and the affected tissue was healing nicely.  The clinician noted the Veteran was satisfied with the results and was comfortable.  From March to August 1995, Dr. P provided dental care. By August 1995, the Veteran reported that his dentures were ok and requested a discharge from the VA dental clinic.  

July 2009 VA treatment records reflected that the all of the Veteran's upper teeth were missing.  The dentist recommended another upper denture and extraction of bottom teeth.  September 2009 VA treatment records reflected that the Veteran had a good postoperative recovery from the recent extraction of bottom teeth and denied any dental pain.  

September 2011 VA treatment records documented the Veteran's complaints about upper denture looseness.  The clinician advised the Veteran to use Fixodent.    

In his April 2014 substantive appeal, the Veteran reported that he was assaulted during dental treatment in active service and the dental providers provided grossly negligent dental care.  

The evidence supporting the claim consists of the Veteran's assertions.  At best, the Veteran asserts that Dr. P caused dental trauma and VA clinicians acted with fault in extracting many of his upper teeth in February 1995.  In this regard, the Board observes that dental trauma for VA compensation purposes would not include the intended effects of treatment, such as clinical teeth extraction in February 1995.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note; VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 607 F.3d. 802 (Fed. Cir. 2010).  Since the qualifying additional disability under 38 U.S.C. § 1151 is treated in the same manner as if such additional disability were service-connected, the limitations regarding recognition of dental disability apply to the instant claim.  Id.; 38 U.S.C. § 1151. 

Review of the February 1995 VA dental treatment records indicate that many of the Veteran's upper teeth were extracted.  Appropriate consent was obtained.  No injury, traumatic event or irregularity was noted to occur with the extraction procedure.  February 1995 through August 1995 post-operative VA treatment records indicate that the extractions were a success.  Review of the Veteran's statements and additional VA medical records do not otherwise suggest compensable bone loss (i.e. from trauma or osteomyelitis) occurred from any incident of VA dental treatment.  Id.; 38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  These facts heavily weigh against the presence of a qualifying additional disability under 38 U.S.C. § 1151.  Id. 

Even assuming without conceding that the February 1995 teeth extractions could be considered a qualifying additional disability under 38 U.S.C. § 1151, the record must also show negligence or similar instance of fault by VA clinicians.  Although lay evidence is competent for many matters, the decision to extract the upper teeth in a patient with a periodontal disease history and course of postoperative care is facially a complex issue requiring dental expertise beyond general lay knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, the Veteran's lay reports are not competent to show negligence or similar instance of fault with respect to VA dental treatment in this particular case.  Id.; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's lay statements are therefore not competent in this regard.

For these reasons, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Compensation pursuant to 38 U.S.C.A. § 1151 for residual disability resulting from February 1995 VA dental treatment or additional VA dental treatment is therefore denied.  


ORDER

Entitlement to disability compensation for upper teeth disability resulting from dental surgery performed at a VA facility pursuant to the provisions of 38 U.S.C. § 1151, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


